Case 20-34656-KRH               Doc 280      Filed 12/16/20 Entered 12/16/20 11:58:34                         Desc Main
                                            Document     Page 1 of 10


 Dennis F. Dunne, Esq.    (admitted pro hac vice)                   Tyler P. Brown, Esq.       (VSB No. 28072)
 Andrew M. Leblanc, Esq. (admitted pro hac vice)                    Justin F. Paget, Esq.      (VSB No. 77949)
 Michael W. Price, Esq.   (admitted pro hac vice)                   Jennifer E. Wuebker, Esq. (VSB No. 91184)
 Lauren C. Doyle, Esq.    (admitted pro hac vice)                   HUNTON ANDREWS KURTH LLP
 MILBANK LLP                                                        Riverfront Plaza, East Tower
 55 Hudson Yards                                                    951 East Byrd Street
 New York, New York 10001                                           Richmond, Virginia 23219
 Telephone:       (212) 530-5000                                    Telephone:         (804) 788-8200
 Facsimile:       (212) 530-5219                                    Facsimile:         (804) 788-8218

 Thomas R. Kreller, Esq. (admitted pro hac vice)
 MILBANK LLP
 2029 Century Park East
 33rd Floor
 Los Angeles, California 90067
 Telephone:       (424) 386-4000
 Facsimile:       (213) 629-5063

Proposed Co-Counsel for Debtors and Debtors in Possession

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION

                                                                     )
     In re:                                                          )       Chapter 11
                                                                     )
     GUITAR CENTER, INC. et al.,1                                    )       Case No. 20-34656 (KRH)
                                                                     )
                              Debtors.                               )       (Jointly Administered)
                                                                     )

                 NOTICE OF FILING OF SECOND AMENDED PLAN
           SUPPLEMENT IN CONNECTION WITH JOINT PRE-PACKAGED
      CHAPTER 11 PLAN OF REORGANIZATION OF GUITAR CENTER, INC. ET AL.

        PLEASE TAKE NOTICE THAT on December 7, 2020, as contemplated by the Joint
 Pre-Packaged Chapter 11 Plan of Reorganization of Guitar Center, Inc. et al. [Docket No. 16]
 (the “Plan”)2 and the Order: (I) Scheduling a Combined Hearing to Approve the Disclosure
 Statement and Confirm the Plan; (II) Establishing Objection Deadlines; (III) Approving the Form
 and Manner of Combined Notice; (IV) Approving Solicitation Procedures and Ballots;

 1
       The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
       Guitar Center Holdings, Inc. (3262); Guitar Center, Inc. (0862); Guitar Center Stores, Inc. (4340); GTRC
       Services, Inc. (9503); GC Business Solutions, Inc. (3928); Guitar Center Gift Card Company, LLC (3370); Music
       & Arts Instructor Services, LLC (7811); and AVDG, LLC (4440). The Debtors’ service address is 5795 Lindero
       Canyon Rd., Westlake Village, CA 91362.

 2
       Capitalized terms used but not defined in this Second Amended Plan Supplement have the meanings ascribed to
       them in the Plan.
Case 20-34656-KRH        Doc 280    Filed 12/16/20 Entered 12/16/20 11:58:34             Desc Main
                                   Document     Page 2 of 10



 (V) Approving Procedures for Assumption and Rejection of Executory Contracts and Unexpired
 Leases; (VI) Granting Certain Extensions; and (VII) Granting Related Relief [Docket No. 82], the
 Debtors filed the Notice of Filing of Plan Supplement in Connection with Joint-Prepackaged
 Chapter 11 Plan of Reorganization of Guitar Center, Inc. et al. [Docket No. 183] (the “Initial Plan
 Supplement”).

        PLEASE TAKE FURTHER NOTICE THAT on December 10, 2020, the Debtors filed
 the Notice of Filing of Amended Plan Supplement in Connection with Joint-Prepackaged Chapter
 11 Plan of Reorganization of Guitar Center, Inc. et al. [Docket No. 227] (the “First Amended Plan
 Supplement”).

         PLEASE TAKE FURTHER NOTICE THAT the Debtors hereby file this second
 amended Plan Supplement (the “Second Amended Plan Supplement,” and collectively with the
 Initial Plan Supplement and the First Amended Plan Supplement, as may be further amended,
 supplemented, or otherwise modified from time to time, the “Plan Supplement”) consisting of draft
 forms of the following documents:

            Exhibit      Plan Supplement Document Forms
           Exhibit H       List of Officers and Directors

         PLEASE TAKE FURTHER NOTICE THAT the Debtors reserve the right to alter,
 amend, supplement, or otherwise modify any document filed as part of the Plan Supplement in
 accordance with the terms of the Plan and consistent with the terms and subject to the conditions
 set forth in the Restructuring Support Agreement and otherwise subject to the applicable consent
 rights set forth in the Restructuring Support Agreement; provided that if any document in the Plan
 Supplement is altered, amended, supplemented, or otherwise modified in any material respect prior
 to the date of the Combined Hearing, the Debtors will file a blackline of such document with the
 Court.

         PLEASE TAKE FURTHER NOTICE THAT the Combined Hearing, at which the Court
 will consider confirmation of the Plan and approval of the Disclosure Statement will commence
 on Thursday, December 17, 2020, at 9:00 a.m. (prevailing Eastern Time). The Combined
 Hearing may be continued from time to time without further notice other than by such adjournment
 being announced in open court or by the filing of a notice of adjournment with the Court.
 Additional information regarding procedures for hearings before the Court, including
 telephonic and/or videoconference hearings consistent with the Protocol in Response to Public
 Health Emergency, in light of the ongoing public response to COVID-19 is available by
 visiting the Court’s website at: http://www.vaeb.uscourts.gov/.

        PLEASE TAKE FURTHER NOTICE THAT the documents contained in the Plan
 Supplement are considered an integral part of the Plan and, as such, are expected to be approved
 by the Court through the same order that will confirm the Plan.

         PLEASE TAKE FURTHER NOTICE THAT copies of the documents contained in the
 Plan Supplement and all documents filed on the docket of these cases are available free of charge
 by visiting https://cases.primeclerk.com/guitarcenter or for a fee via PACER at
 http://www.vaeb.uscourts.gov/.

                                                 2
Case 20-34656-KRH   Doc 280    Filed 12/16/20 Entered 12/16/20 11:58:34   Desc Main
                              Document     Page 3 of 10




      THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES
  ONLY. IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER
 THE PLAN OR ABOUT ANYTHING STATED HEREIN CONTACT YOUR COUNSEL.

                     [Remainder of page intentionally left blank]




                                          3
Case 20-34656-KRH     Doc 280    Filed 12/16/20 Entered 12/16/20 11:58:34           Desc Main
                                Document     Page 4 of 10



  Dated: December 16, 2020       /s/ Jennifer E. Wuebker
  Richmond, Virginia             Tyler P. Brown, Esq.        (VSB No. 28072)
                                 Justin F. Paget, Esq.       (VSB No. 77949)
                                 Jennifer E. Wuebker, Esq. (VSB No. 91184)
                                 HUNTON ANDREWS KURTH LLP
                                 Riverfront Plaza, East Tower
                                 951 East Byrd Street
                                 Richmond, Virginia 23219
                                 Telephone:       (804) 788-8200
                                 Facsimile:       (804) 788-8218
                                 Email:           tpbrown@huntonak.com
                                                  jpaget@huntonak.com
                                                  jwuebker@huntonak.com
                                 -and-
                                 Dennis F. Dunne, Esq.    (admitted pro hac vice)
                                 Andrew M. Leblanc, Esq. (admitted pro hac vice)
                                 Michael W. Price, Esq. (admitted pro hac vice)
                                 Lauren C. Doyle, Esq.    (admitted pro hac vice)
                                 MILBANK LLP
                                 55 Hudson Yards
                                 New York, New York 10001
                                 Telephone:    (212) 530-5000
                                 Facsimile:    (212) 530-5219
                                 Email:        ddunne@milbank.com
                                              aleblanc@milbank.com
                                               mprice@milbank.com
                                               ldoyle@milbank.com
                                 Thomas R. Kreller, Esq. (admitted pro hac vice)
                                 MILBANK LLP
                                 2029 Century Park East
                                 33rd Floor
                                 Los Angeles, California 90067
                                 Telephone:    (424) 386-4000
                                 Facsimile:    (213) 629-5063
                                 Email:        tkreller@milbank.com

                                 Proposed Co-Counsel for Debtors and Debtors in Possession




                                            4
Case 20-34656-KRH              Doc 280      Filed 12/16/20 Entered 12/16/20 11:58:34                        Desc Main
                                           Document     Page 5 of 10



                                                       Exhibit H

                                          List of Officers and Directors

         Pursuant to Article VI of the Joint Pre-Packaged Chapter 11 Plan of Reorganization of
 Guitar Center, Inc. et al. [Docket No. 16] (as amended, supplemented or otherwise modified from
 time to time, the “Plan”),3 and in accordance with Article IV.C of the Plan and section 1129(a)(5)
 of the Bankruptcy Code, the Debtors hereby disclose the identities and affiliations of the
 individuals proposed to serve as directors on the New Board of Reorganized Guitar Center and of
 the individuals proposed to serve as directors and officers of each Reorganized Debtor as of the
 Effective Date.

       I.       New Board of Reorganized Guitar Center

         The following table discloses the identities and affiliations of the individuals proposed to
 serve as directors on the New Board of Reorganized Guitar Center as of the Effective Date:

             Name and Title                                                Experience
     Ron S. Japinga                           Ron Japinga joined Guitar Center as the Executive Vice
     Director and Chief Executive             President of Supply Chain in 2014 and was appointed to
     Officer                                  Chief Executive Officer in 2016. Prior to working at Guitar
                                              Center, Mr. Japinga was VP, DMM at Macy’s from 1984 to
                                              1996. From 1996 through 2001, he was VP GMM at DFS.
                                              He held positions at Kohls from 2001 through 2006
                                              including Divisional Manager and VP. From 2006 through
                                              2014, Mr. Japinga, worked at West Marine as EVP,
                                              Merchandising/ Planning and Supply Chain.
     David B. Kaplan                         David Kaplan has served has a director of Guitar Center
     Sponsor Support Party Director          Holdings, Inc. since April 2014. Mr. Kaplan is a Co-Founder
                                             of Ares, a Director and Partner of Ares Management
                                             Corporation (“Ares Management”) and Co-Chairman of the
                                             Private Equity Group of Ares Management. He is a member
                                             of the Executive Management Committee and Management
                                             Committee of Ares Management. He additionally serves on
                                             the Ares Management Private Equity Group’s Corporate
                                             Opportunities, Asia Private Equity and Special Opportunities
                                             Investment Committees. Mr. Kaplan joined Ares
                                             Management in 2003 from Shelter Capital Partners, LLC,
                                             where he was a Senior Principal from June 2000 to April
                                             2003. From 1991 through 2000, Mr. Kaplan was a Senior
                                             Partner of, Apollo Management, L.P. and its affiliates, during

 3
       Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Plan.
Case 20-34656-KRH      Doc 280      Filed 12/16/20 Entered 12/16/20 11:58:34           Desc Main
                                   Document     Page 6 of 10



         Name and Title                                     Experience
                                    which time he completed multiple private equity investments
                                    from origination through exit. Prior to Apollo Management,
                                    L.P., Mr. Kaplan was a member of the Investment Banking
                                    Department at Donaldson, Lufkin & Jenrette Securities Corp.
                                    Mr. Kaplan currently serves as a member of the boards of
                                    directors of Number Holdings, Inc., the parent entity of 99
                                    Cents Only Stores LLC, CHWR Group GP LLC, the indirect
                                    controlling entity of Cooper’s Hawk Winery & Restaurants
                                    and Floor & Décor Holdings, Inc. Mr. Kaplan’s previous
                                    public company Board of Directors experience includes
                                    Maidenform Brands, Inc. where he served as the company’s
                                    Chairman, GNC Holdings, Inc., Dominick’s Supermarkets,
                                    Inc., Stream Global Services, Inc., Orchard Supply Hardware
                                    Stores Corporation, Smart & Final, Inc. and Allied Waste
                                    Industries Inc. Mr. Kaplan also serves on the Board of
                                    Directors of Cedars-Sinai Medical Center and serves on the
                                    President’s Advisory Group of the University of Michigan.

                                    Mr. Kaplan graduated with High Distinction, Beta Gamma
                                    Sigma, from the University of Michigan, School of Business
                                    Administration with a B.B.A. concentrating in Finance.
  Abraham Zilkha                    Abraham Zilkha has served as a director of Guitar Center
  Sponsor Support Party Director    Holdings, Inc. since April 2014. Mr. Zilkha is a Partner in
                                    the Private Equity Group of Ares Management. Prior to
                                    joining Ares Management in 2008, Mr. Zilkha worked for the
                                    Boston Consulting Group, where he focused on advising
                                    financial services and consumer goods companies in the US
                                    and in Canada. Mr. Zilkha currently serves on the Convergint
                                    Technologies GP LLC, the indirect controlling entity of
                                    Convergint Technologies LLC.

                                    Mr. Zilkha holds a Bachelor of Commerce from McGill
                                    University in Finance and an M.B.A. from Stanford
                                    University’s Graduate School of Business.
  Gabriel Dalporto                  Gabriel Dalporto has served as a director of Guitar Center
  Sponsor Support Party Director    Holdings, Inc. since December 2018. Mr. Dalporto has
                                    served as Chief Executive Officer at Udacity since
                                    2019. Prior to joining Udacity, Mr. Dalporto worked at
                                    LendingTree from 2011 to 2018, where he held several
                                    leadership roles, including Chief Marketing Officer and
                                    Chief Financial Officer. During his time at LendingTree, he

                                                2
Case 20-34656-KRH       Doc 280    Filed 12/16/20 Entered 12/16/20 11:58:34           Desc Main
                                  Document     Page 7 of 10



         Name and Title                                    Experience
                                   was instrumental in driving the company’s transition from a
                                   microcap, mortgage-focused marketplace to a multi-billion
                                   dollar, fully diversified financial services marketplace.
                                   During Mr. Dalporto’s tenure, LendingTree delivered a
                                   remarkable 6745% stock price appreciation, one of the
                                   highest of any publicly traded company. Mr. Dalporto joined
                                   the LendingTree Board in 2017 and continues to be an active
                                   board member there. Prior to joining LendingTree, Mr.
                                   Dalporto was Founder & CEO at Atomic Financial, Chief
                                   Marketing and Strategy Officer at Zecco Holdings, and
                                   served as a Vice President at Etrade and JPMorgan Chase.

                                   Mr. Dalporto holds a Bachelor’s degree in Nuclear
                                   Engineering from the University of Florida and a Master’s
                                   degree in Nuclear Engineering from MIT.
  Shary Moalemzadeh                Shary Moalemzadeh is a Partner at The Carlyle Group, Co-
  Carlyle Co-Investor Director     Head of Illiquid Credit Strategies, and Co-Head of Carlyle
                                   Strategic Partners, focusing on special situations investment
                                   opportunities. Prior to joining Carlyle, Mr. Moalemzadeh
                                   worked at Jacksons, Vestar Capital Partners, and in the
                                   Leveraged Finance Group at Merrill Lynch.

                                   Mr. Moalemzadeh currently serves on the boards of AFG
                                   Holdings, Basin Production & Completion, Liberty Tire,
                                   NORDAM Group, Service King, and Sterling LLC. He has
                                   previously served on the boards of numerous companies,
                                   including Diversified Machine, Inc., Dynamic Precision
                                   Group, Metaldyne Corporation, Prime Clerk, and Stellex
                                   Aerostructures, Inc.

                                   Mr. Moalemzadeh received a BS in finance and graduated
                                   cum laude from New York University’s Stern School of
                                   Business.
  Evan Middleton                   Evan Middleton is a Partner with Carlyle Strategic Partners,
  Carlyle Co-Investor Director     focusing      on      special     situations     investment
                                   opportunities. Prior to joining Carlyle, Mr. Middleton was
                                   with American Securities Opportunities Fund and Evercore
                                   Partners, and he began his career with Bowles Hollowell
                                   Conner. Since joining Carlyle, Mr. Middleton has led or been
                                   a key contributor to a number of Carlyle investments
                                   including control and non-control equity, structured and

                                               3
Case 20-34656-KRH       Doc 280    Filed 12/16/20 Entered 12/16/20 11:58:34            Desc Main
                                  Document     Page 8 of 10



         Name and Title                                    Experience
                                   preferred equity, and debt financing transactions in
                                   companies across a broad range of industries. Mr. Middleton
                                   currently serves on the boards of AFG Holdings, Basin
                                   Production & Completion, Liberty Tire, and NORDAM
                                   Group, and previously served on the board of Prime Clerk.

                                   Mr. Middleton received a BA in mathematics and economics,
                                   with a minor in Japanese language, from the University of
                                   Virginia.
  Jared Bernheim                   Jared Bernheim is a Principal with Carlyle Strategic Partners,
  Carlyle Co-Investor Director     focusing on special situations investment opportunities. Prior
                                   to joining Carlyle, Mr. Bernheim was with Pegasus Capital
                                   Advisors, focusing on middle market private equity
                                   investments. Mr. Bernheim currently serves on the board of
                                   Directors of Sterling LLC.

                                   Mr. Bernheim graduated magna cum laude from the
                                   University of Pennsylvania with a BS in economics from The
                                   Wharton School, as well as a BS in engineering and a
                                   master’s degree in biotechnology from the School of
                                   Engineering and Applied Science. He is a chartered financial
                                   analyst (CFA) charterholder.
  Douglas Pardon                   Douglas Pardon is a Partner at Brigade Capital Management,
  Brigade Co-Investor Director     Portfolio Manager for the High Yield and Opportunistic
                                   Credit strategies, is the Head of High Yield Research, and
                                   sits on the Brigade Investment Committee. In addition, Mr.
                                   Pardon is responsible for recruiting new credit analysts, and
                                   training research staff members on the Brigade investment
                                   process. Mr. Pardon joined Brigade in early 2007 as a senior
                                   analyst covering the retail, gaming, and leisure sectors and
                                   was promoted to head the High Yield Research Team in
                                   2012. Prior to joining Brigade, Mr. Pardon was a Vice
                                   President/Senior Analyst in the High Yield Group at Lehman
                                   Brothers Asset Management. His sectors of responsibility
                                   included the healthcare, gaming/lodging/leisure, retail,
                                   consumer products, food/drug/tobacco and the services
                                   industries. Mr. Pardon also served as an Analyst in the
                                   Mergers and Acquisitions Group at Merrill Lynch & Co.




                                               4
Case 20-34656-KRH        Doc 280    Filed 12/16/20 Entered 12/16/20 11:58:34             Desc Main
                                   Document     Page 9 of 10



          Name and Title                                      Experience
                                     Mr. Pardon received a BA in Finance with a minor in
                                     Accounting, magna cum laude, from the University of Notre
                                     Dame’s Mendoza College of Business.
  Raymond J. Garson                  Raymond Garson is a Partner at Brigade Capital
  Brigade Co-Investor Director       Management, Senior Analyst, covering the healthcare sector.
                                     Mr. Garson’s responsibilities include identifying, structuring
                                     and monitoring the fund’s public and private investment
                                     opportunities across the healthcare sector. Prior to joining
                                     Brigade in 2009, Mr. Garson was a Managing Director,
                                     covering the healthcare industry at RBS Greenwich Capital
                                     from 2007 to April 2009. Additionally, Mr. Garson was an
                                     Executive Director in high yield research, covering
                                     healthcare and related companies at UBS Investment Bank
                                     from 1999 to 2007. Mr. Garson also worked at BT Alex.
                                     Brown and BancAmerica Robertson Stephens in a similar
                                     research capacity. Before joining BancAmerica’s High Yield
                                     Group, Mr. Garson worked in BancAmerica’s Principal
                                     Private Equity Subsidiary.

                                     Mr. Garson received a BA in Finance from Western Illinois
                                     University.
  Matthew Perkal                     Matthew Perkal is a Partner at Brigade Capital Management,
  Brigade Co-Investor Director       Senior Analyst, covering the consumer, retail, food and
                                     restaurant sectors. He has either sat on the board or been a
                                     board observer for several companies in which the firm is
                                     invested. As an analyst, Mr. Perkal previously covered the
                                     gaming and lodging sectors. Prior to joining Brigade in 2010,
                                     Mr. Perkal worked at Deutsche Bank as an Analyst in the
                                     Leveraged Finance Group and on the Leveraged Debt Capital
                                     Markets Desk, selling both bank and bond deals.

                                     Mr. Perkal received a BS in Economics with a concentration
                                     in Finance and Accounting from the University of
                                     Pennsylvania’s Wharton School.


    II.     Officers of Reorganized Debtors

         Except as noted herein, the Debtors’ existing officers shall continue in their current
 capacities as such of the respective Reorganized Debtors, subject to the ordinary rights and powers
 of the New Board to remove or replace them in accordance with the New Corporate Governance

                                                 5
Case 20-34656-KRH       Doc 280 Filed 12/16/20 Entered 12/16/20 11:58:34               Desc Main
                               Document    Page 10 of 10



 Documents and any other applicable agreements. On the Effective Date, each officer’s
 compensation shall be substantially the same as such officer’s compensation immediately prior to
 the Petition Date, subject to the Management Incentive Plan.




                                                6
